DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states, “…an articulation mechanism that is arranged to pull the first end of the ceiling away from the wall of the elevator car at the same time as the second end of the ceiling in turned downwards.” What is the structure of the “articulation mechanism”? Which wall is the first end of the ceiling supposed to pull away from?  
	Claims 5, 12, 13, and 14 state, “…towards the center part of the elevator car when turning the ceiling downwards around the hinge axis,” What center part of the elevator, the center part of the roof? 
	Claims 6, 16, 17, and 18 state, “…away from the center part of the elevator car when turning the ceiling upwards around the hinge axis,” What center part of the elevator, the center part of the roof? Which end of the ceiling is being turned upwards? Figure 9 shows one end has moved downward and the other end moved upward. The whole ceiling does not move upward.


    PNG
    media_image1.png
    633
    616
    media_image1.png
    Greyscale

Claim 1 recites the limitations "the first end" in lines 6-7, “the wall” in line 7, and “the second end” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 2 recites the limitation "an articulation mechanism" in line 3. Is this the same “articulation mechanism” of claim 1? If so it should read “the articulation mechanism”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 recites the limitation "the sliding part" in line 3.  Claim 5 recites the limitation "the sliding part" in line 2.  Claim 6 recites the limitation "the sliding part" in line 2. Claim 13 recites the limitation "the sliding part" in line 1.  Claim 14 recites the limitation "the sliding part" in line 1.  Claim 16 recites the limitation "the sliding part" in line 1. Claim 17 recites the limitation "the sliding part" in line 1.   There is insufficient antecedent basis for this limitation in the claims.
	Claim 4 recites the limitation “the movable sliding part” in line 2. Claim 10 recites the limitation "the movable sliding part" in line 1.  Claim 11 recites the limitation “the movable sliding part” in line 1. Is the movable sliding part the same as the sliding part? There is insufficient antecedent basis for this limitation in the claims.
	Claim 9 recites the limitation "the first end" in line 1 in reference to the ceiling. Is this the same “first end” as either first ends from claim 2? There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "a pivot" in line 3. Is this the same pivot from claim 2? There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20090119090 A.
	Regarding claim 1, KR 20090119090 A discloses:
A roof arrangement for an elevator car (elevator cage, abstract) in an elevator (elevator, abstract), the elevator car including an untreated roof (elevator cage ceiling 20, image 1, below), walls (front wall 10 and back wall 5, image 1, below) and a ceiling (display panel D, image 1, below) hinged to the untreated roof, 
	wherein the ceiling (display panel D, image 1, below) is hinged to the untreated roof (elevator cage ceiling 20, image 1, below) of the elevator car with a hinge mechanism (hinge component 1 and articulation component 2, image 1, below) comprising an articulation mechanism (articulation component 2, image 1, below) that is arranged to pull the first end (first end 3, image 1, below) of the ceiling away from the wall (back wall 5, image 1, below) of the elevator car at the same time as the second end (second end 4, image 1, below) of the ceiling is turned downwards (see position of display panel D in figure 2 versus figure 3, in figure 3 first end 3 moves away from back wall 5 as second end 4 moves downward).  


    PNG
    media_image2.png
    223
    459
    media_image2.png
    Greyscale

Image 1: section of figure 2 of KR 20090119090 A, annotated by examiner

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090119090 A in view of Towfigh (US 4791873 A).
	Regarding claim 2, KR 20090119090 A teaches:
The arrangement according to claim 1.
	KR 20090119090 A does not teach:
wherein the hinge mechanism comprises a frame part to be fixed to the untreated roof of the elevator car and an articulation mechanism, the articulation mechanism comprising a sliding part that is shorter than the frame part, a fixing part fixed at a first end thereof in an articulated manner to the sliding part, and at least one transmission rod fixed at a first end thereof in an articulated manner to the fixing part,  the second end of the transmission rod being fixed in an articulated manner to a pivot that is vertically and horizontally immobile.
	However, Towfigh teaches:
wherein the hinge mechanism comprises a frame part (vertical standard 10, figure 2) to be fixed to the untreated roof of the elevator car and an articulation mechanism (linkage 32, figure 2), the articulation mechanism comprising a sliding part (upper yoke 44, figure 2) that is shorter than the frame part (upper yoke 44 is shorter than vertical standard 10, figure 2), a fixing part (upper link 34, figure 2) fixed at a first end (leftmost end of upper link 34, figure 2) thereof in an articulated manner to the sliding part (upper 
	Regarding claim 3, Towfigh further teaches:
wherein the first end of the ceiling (board 26, figure 2) is fixed in an articulated manner to the sliding part (upper yoke 44, figure 2) of the hinge mechanism (board 26 is fixedly attached to upper yoke 44 through upper link 34 at pivot pin 48), said sliding part moving essentially in the horizontal direction (upper yoke 44 as shown moves essentially in the vertical direction, however, with the linkage mounted on the interior of an elevator roof, the upper yoke 44 would move essentially horizontally).  
	Regarding claim 4, Towfigh further teaches:
wherein the movable sliding part (upper yoke 44, figure 2) of the hinge mechanism is fixed to the first end (leftmost end of board 26, figure 2) of the ceiling via the fixing part (leftmost end of board 26 is 
	Regarding claim 5, Towfigh further teaches:
wherein the sliding part (upper link 44, figure 2) is arranged to be supported on the frame part (vertical standards 10, figure 2) and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) towards the center part (upper yoke 44 slides toward the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling downwards (rightmost end of board 26, figure 2, would move downward with the linkage mounted on the interior of an elevator roof) around the hinge axis that is in the sliding part (hinge axis is through pivot pin 48, in upper yoke 44, figure 2). 
	Regarding claim 6, Towfigh further teaches:
wherein the sliding part is arranged to be supported on the frame part and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) away from the center part (upper yoke 44 slides away from the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling upwards (rightmost end of board 26, figure 2, would move upward with the linkage mounted on the interior of an elevator roof) around the hinge axis that is in the sliding part (hinge axis is through pivot pin 48, in upper yoke 44, figure 2). 

	Regarding claim 7, Towfigh further teaches:
wherein the hinge mechanism has three different pivots in the horizontal direction, of which the first pivot (pivot pin 48, figure 2) is arranged to move in essentially only in the horizontal direction, the second pivot (common pivot 38, figure 2) is arranged to move in both the vertical and the horizontal direction and the third pivot (pivot pin 50, figure 2) is immobile (pivot pin 50 is a component of lower yoke 46, figure 2, “Usually, once the position of the lower yoke has been selected in a particular installation, there will be no further need for it to be changed, and it may remain in place.” Col. 3, ll. 39-42).
	Regarding claim 8, Towfigh further teaches:
wherein the second pivot (common pivot 38, figure 2) is between the first pivot (pivot pin 48, figure 2) and the third pivot (pivot pin 50, figure 2) in the horizontal direction (common pivot 38 would be between pivot pin 48 and pivot pin 50 in the horizontal direction with the linkage mounted on the interior of an elevator roof), and it is arranged to move in both the vertical and the horizontal direction when the second end (rightmost end of board 26, figure 2) of the ceiling is turned downwards or upwards (when the right most end of board 26 is turned downwards or upwards the common pivot 38 moves in both horizontal and a vertical directions).  
	Regarding claim 9, Towfigh further teaches:
wherein the first end of the ceiling (board 26, figure 2) is fixed in an articulated manner to the sliding part (upper yoke 44, figure 2) of the hinge mechanism (board 26 is fixedly attached to upper yoke 44 through upper link 34 at pivot pin 48), said sliding part moving essentially in the horizontal direction (upper yoke 44 as shown moves essentially in the vertical direction, however, with the linkage mounted on the interior of an elevator roof, the upper yoke 44 would move essentially horizontally).  
Application No.: NEW Docket No.: 1381-0763PUS1
	Regarding claim 10, Towfigh further teaches:

	Regarding claim 11, Towfigh further teaches:
wherein the movable sliding part (upper yoke 44, figure 2) of the hinge mechanism is fixed to the first end (leftmost end of board 26, figure 2) of the ceiling via the fixing part (leftmost end of board 26 is fixed to the upper yoke 44 via upper link 34, figure 2), the fixing part (upper link 34, figure 2) being in turn connected in an articulated manner by means of fixed-length transmission rods (lower link 36, figure 2) to a pivot (pivot pin 50, figure 2) that is vertically and horizontally immobile (pivot pin 50 is a component of lower yoke 46, figure 2, “Usually, once the position of the lower yoke has been selected in a particular installation, there will be no further need for it to be changed, and it may remain in place.” Col. 3, ll. 39-42).  
	Regarding claim 12, Towfigh further teaches:
wherein the sliding part (upper link 44, figure 2) is arranged to be supported on the frame part (vertical standards 10, figure 2) and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) towards the center part (upper yoke 44 slides toward the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling downwards (rightmost end of board 26, figure 
	Regarding claim 13, Towfigh further teaches:
wherein the sliding part (upper link 44, figure 2) is arranged to be supported on the frame part (vertical standards 10, figure 2) and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) towards the center part (upper yoke 44 slides toward the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling downwards (rightmost end of board 26, figure 2, would move downward with the linkage mounted on the interior of an elevator roof) around the hinge axis that is in the sliding part (hinge axis is through pivot pin 48, in upper yoke 44, figure 2). 
	Regarding claim 14, Towfigh further teaches:
wherein the sliding part (upper link 44, figure 2) is arranged to be supported on the frame part (vertical standards 10, figure 2) and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) towards the center part (upper yoke 44 slides toward the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling downwards (rightmost end of board 26, figure 2, would move downward with the linkage mounted on the interior of an elevator roof) around the hinge axis that is in the sliding part (hinge axis is through pivot pin 48, in upper yoke 44, figure 2). 
	Regarding claim 15, Towfigh further teaches:
wherein the sliding part is arranged to be supported on the frame part and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) away from the center part (upper yoke 44 slides away from the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling upwards (rightmost end of board 26, figure 2, would move upward with the linkage 
	Regarding claim 16, Towfigh further teaches:
wherein the sliding part is arranged to be supported on the frame part and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) away from the center part (upper yoke 44 slides away from the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling upwards (rightmost end of board 26, figure 2, would move upward with the linkage mounted on the interior of an elevator roof) around the hinge axis that is in the sliding part (hinge axis is through pivot pin 48, in upper yoke 44, figure 2). 
	Regarding claim 17, Towfigh further teaches:Application No.: NEW Docket No.: 1381-0763PUS1



	wherein the sliding part is arranged to be supported on the frame part and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) away from the center part (upper yoke 44 slides away from the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling upwards (rightmost end of board 26, figure 2, would move upward with the linkage mounted on the interior of an elevator roof) around the hinge axis that is in the sliding part (hinge axis is through pivot pin 48, in upper yoke 44, figure 2). 
	Regarding claim 18, Towfigh further teaches:
wherein the sliding part is arranged to be supported on the frame part and to slide inside the frame part (upper yoke 44 slides in vertical standards 10, figure 2) away from the center part (upper yoke 44 slides away from the center of vertical standards 10, figure 2, which would correlate to the center of the elevator car with the linkage mounted on the interior of an elevator roof) of the elevator car when turning the ceiling upwards (rightmost end of board 26, figure 2, would move upward with the linkage 
	Regarding claim 19, Towfigh further teaches:
wherein the hinge mechanism has three different pivots in the horizontal direction, of which the first pivot (pivot pin 48, figure 2) is arranged to move in essentially only in the horizontal direction, the second pivot (common pivot 38, figure 2) is arranged to move in both the vertical and the horizontal direction and the third pivot (pivot pin 50, figure 2) is immobile (pivot pin 50 is a component of lower yoke 46, figure 2, “Usually, once the position of the lower yoke has been selected in a particular installation, there will be no further need for it to be changed, and it may remain in place.” Col. 3, ll. 39-42).
	Regarding claim 20, Towfigh further teaches:
wherein the hinge mechanism has three different pivots in the horizontal direction, of which the first pivot (pivot pin 48, figure 2) is arranged to move in essentially only in the horizontal direction, the second pivot (common pivot 38, figure 2) is arranged to move in both the vertical and the horizontal direction and the third pivot (pivot pin 50, figure 2) is immobile (pivot pin 50 is a component of lower yoke 46, figure 2, “Usually, once the position of the lower yoke has been selected in a particular installation, there will be no further need for it to be changed, and it may remain in place.” Col. 3, ll. 39-42).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muth et al. (US 4738054 A) is cited to show a ceiling assembly that swings open. Hlatky et al. (US 8567325 B1) show a similar sliding hinge mechanism. Heikintupa et al. (US 20120085032 A1) have an arrangement and method for opening and closing a suspended ceiling in an elevator car. Leisk (GB .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654